After deliberation, The Court were unanimously of opinion,- that the inctioneer’s bond was intended, by law, for the benefit of his private eus-omcrs, as well as for securing the duties payable to the government: And therefore, the judgments of the supreme court were affirmed; and the records ■remitted for further proceedings, (b)

 In the case of Dallas v. Hazlehurst, the defendants paid the amount of tho penalty of the bond into the supreme court, to be disposed of as the court should direct Todd, for several creanors who had not brought suits, or whose suits were subsequent in date to Mrs. Gapper s s,ut, asked the opinion of the court, whether the creditors of Footman were not entitlea to share in the fund, pro rata ? Dallas and S. Levy urged, that upon principal and autnority, the creditor first suing was entitled to be first and completely paid, before other creditors were admitted. The Court were clearly of that opinion; and Mrs. Gapper’s debe with interest was, accordingly, satisfied, leaving only the surplus of the fund for other creditors.


 This case was overruled in Girard v. Taggart, 5 S. & R. 19: and for some remarks upos Willing v. Rowland, see Id. 31, 33.